Title: Jonathan Williams, Jr., to the American Commissioners, 7 March 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Nantes March 7 1778.
The Duchesse of Grammont is still waiting your permission to proceed to sea.
I have been trying several people to get a Ship to carry out what Goods remain, without success. The Ship at L’orient I mentioned in my last does not turn out to my Satisfaction.
M. Gruel has a Ship here which is a good Sailor. I know her to be such because she lately came from America and the american Captain gives her that Reputation; he will not let her under 330 Livres all round the Tonnage to be reckoned on the Ships measurement: this is exorbitant. I have of course refused it. To Day M. Gruel offers me his Vessell for Sale, his price is 45000 Livres ⅓ Cash the other ⅓ [i.e.,⅔] in three months. I can’t purchase without your orders but if you approve I will do the best I can. It will certainly be necessary to have a Ship, for (as I have already oftentimes mentioned to you) I have 400 Cases of Arms 12000 pairs Hose and 3400 Suits of Cloaths besides other articles on hand. I have one other offer for Frieght to pay Cash down before the Ship Sails at a very moderate Price, but as Frieght is not payable unless the Goods arrive safe, this Freight ought not to be more than if there were no risque at all; the person asks 87 l.t. on these Conditions, but he ought to come down if you agree to his Terms. This Ship is the famous Duc de Chartres that I formerly had so much Trouble about.
Mr. Grand mentions to me to day that you have not yet given your Approbation of a Continuation of my Drafts, which I beg you to do immediately as delays in these delicate points affect ones Reputation. Or if you rather choos the mode give me an inlarged Credit for a Stipulated Sum. I shall furnish you with the Accounts for the Lion the Ranger the Magazine the Cloathing the Shoes &c. &c. as soon as I can but they are too extensive to be suddenly collected. In the mean Time I request your attention to my Credit with Mr. Grand. I have the honour to be very respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams
 
Addressed: The Hon. The Commissioners / of the United States
Notation: Jona Williams Nantes March 7. 78
